UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1876


EDGAR THOMAS,

                    Plaintiff - Appellant,

             v.

THE STATE OF SOUTH CAROLINA,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:17-cv-01345-CMC)


Submitted: September 26, 2017                               Decided: September 28, 2017


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Edgar Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Edgar Thomas appeals the district court’s order adopting the recommendation of

the magistrate judge to dismiss Thomas’ civil action without prejudice for lack of subject

matter jurisdiction, and its order denying Fed. R. Civ. P. 59(e) relief. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Thomas v. South Carolina, No. 3:17-cv-01345-CMC (D.S.C. June 27

& July 19, 2017); see also Robinson v. Wix Filtration Corp., 599 F.3d 403, 407 (4th Cir.

2010) (reviewing Rule 59(e) denial for abuse of discretion). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2